Exhibit 10.45

DIRECTOR AND OFFICER INDEMNIFICATION AGREEMENT

THIS INDEMNIFICATION AGREEMENT (this “Agreement”) is made and entered as of
            by and between MDRNA, Inc., a Delaware corporation (the
“Corporation”), and             . (the “Indemnitee”).

W I T N E S S E T H:

WHEREAS Indemnitee is a director, officer and/or fiduciary of the Corporation
and/or a Related Entity (as hereinafter defined), and in such capacity or
capacities is performing a valuable service for the Corporation; and

WHEREAS Indemnitee is willing to serve, continue to serve, and take on
additional service for or on behalf of the Corporation, on the condition that he
be indemnified by the Corporation as herein provided; and

WHEREAS the Corporation acknowledges and agrees that it benefits from the
services provided by the Indemnitee, and is willing to indemnify the Indemnitee
as provided herein.

NOW, THEREFORE, in consideration of the premises and the covenants in this
Agreement, and intending to be legally bound hereby, the parties hereto agree as
follows:

1. Services by Indemnitee. Indemnitee agrees to serve as a director, officer or
fiduciary of the Corporation and/or any Related Entity so long as he is duly
appointed or elected and qualified in accordance with the applicable provisions
of the Certificate of Incorporation and By-Laws of the Corporation or the
applicable provisions of the organic documents of such Related Entity and until
such time as he resigns or fails to stand for election or is removed from his
position. Indemnitee may at any time and for any reason resign or be removed
from any such position (subject to any other contractual obligation or other
obligations imposed by operation of law), in which event the Corporation shall
have no obligation by reason of this Agreement to continue Indemnitee in any
such position.

2. Indemnification.

(a) Subject to the limitations set forth herein and in Sections 2(b) and 4
below, the Corporation shall indemnify Indemnitee against Expenses and
Liabilities paid or incurred by Indemnitee in connection with any Proceeding
associated with Indemnitee’s being a director, officer or fiduciary of the
Corporation or any Related Entity to the fullest extent permitted by applicable
law, the Certificate of Incorporation or the By-Laws of the Corporation in
effect on the date hereof or as such law, Certificate of Incorporation or
By-Laws may from time to time be amended (but, in the case of any such
amendment, only to the extent such amendment permits the Corporation to provide
broader indemnification rights than the law, the Certificate of Incorporation or
the By-Laws permitted the Corporation to provide before such amendment) and such
right to indemnification shall continue after Indemnitee has ceased to be a
director, officer or fiduciary of the Corporation and shall inure to the benefit
of his or her heirs,



--------------------------------------------------------------------------------

executors and personal and legal representatives. The right to indemnification
provided in the Certificate of Incorporation or the By-Laws of the Corporation
shall be presumed to have been relied upon by Indemnitee in serving or
continuing to serve as a director, officer or fiduciary and shall be enforceable
as a contract right. Without diminishing the scope of the indemnification
provided by this Section 2, the Corporation shall indemnify Indemnitee whenever
he is or was a party or is threatened to be made a party to any Proceeding,
including, without limitation, any such Proceeding brought by or in the right of
the Corporation, because he is or was a director, officer or fiduciary of the
Corporation or any Related Entity or because of anything done or not done by him
in such capacity or capacities, against Expenses and Liabilities actually and
reasonably incurred by Indemnitee or on his behalf in connection with such
Proceeding, including the costs of any investigation, defense, settlement or
appeal; provided, however, that Indemnitee acted in good faith and in a manner
Indemnitee reasonably believed to be in or not opposed to the best interests of
the Corporation, and, with respect to any criminal Proceeding, had no reasonable
cause to believe Indemnitee’s conduct was unlawful. In addition to, and not as a
limitation of, the foregoing, the rights of indemnification of Indemnitee
provided under this Agreement shall include those rights set forth in Sections
3, 7, 8 and 12 below.

(b) Notwithstanding anything in this Agreement to the contrary, the Corporation
shall not be obligated under this Agreement to indemnify Indemnitee with respect
to:

(i) any claim, issue or matter if Indemnitee was finally adjudged to be liable
to the Corporation by a court of competent jurisdiction due to his gross
negligence or willful misconduct unless and to the extent that the Delaware
Court of Chancery or the court in which the action was heard determines that
Indemnitee is entitled to indemnification for such amounts as the court deems
proper; provided, however, that until such time as a final adjudication is made
as to Indemnitee’s gross negligence or willful misconduct, the Corporation shall
advance Indemnitee his expenses in accordance with Section 3 herein, subject to
repayment as described in Section 3 in the event of a final adjudication of
gross negligence or willful misconduct;

(ii) any claim, issue or matter if the same was initiated by Indemnitee, but was
not authorized by the Board of Directors of the Corporation against (A) the
Corporation or any of its subsidiaries, (B) any person who is or was a director,
officer, employee or agent of the Corporation or any of its subsidiaries, and/or
(C) any person or entity which is or was controlled, controlled by or under
common control with the Corporation or has or had business relations with the
Corporation or any of its subsidiaries;

(iii) the accounting of profits made from the purchase or sale by Indemnitee of
securities of the Corporation within the meaning of Section 16(b) of the
Securities Exchange Act of 1934, as amended, or similar provisions of any state
statutory or common law; and

(iv) any activities by Indemnitee that constitute a breach of or default under
any agreement between Indemnitee and Corporation.

 

- 2 -



--------------------------------------------------------------------------------

(c) Indemnitee shall be paid promptly (and in any event within thirty (30) days)
by the Corporation all amounts necessary to effectuate the indemnity described
in Section 2(a).

3. Advancement of Expenses. All reasonable expenses incurred by or on behalf of
Indemnitee shall be advanced from time to time by the Corporation to him within
thirty (30) days after the receipt by the Corporation of a written request for
an advance of Expenses, whether prior to or after final disposition of a
Proceeding (except to the extent that there has been a Final Adverse
Determination that Indemnitee is not entitled to be indemnified for such
Expenses), including, without limitation, any Proceeding brought by or in the
right of the Corporation; provided, however, that with respect to any Indemnitee
who is also an employee of the Corporation or any Related Entity, Indemnitee
shall not be entitled to the advancement of Expenses in connection with any
Proceeding relating to his termination by or resignation from the Corporation or
such Related Entity. The written request for an advancement of any and all
Expenses under this Section shall contain reasonable detail of the Expenses
incurred by Indemnitee. Indemnitee hereby agrees to repay within 30 days of
demand the Expenses advanced if it is ultimately determined that the Indemnitee
is not entitled to be indemnified for such Expenses pursuant to the terms of
this Agreement. Any Expenses incurred by former directors or officers of the
Corporation may be advanced upon such terms and conditions, if any, as the Board
of Directors deems appropriate.

4. Additional Limitations. The foregoing indemnity and advancement of Expenses
shall apply only to the extent that Indemnitee has not been indemnified and
actually reimbursed pursuant to such insurance as the Corporation may maintain
for Indemnitee’s benefit, or otherwise; provided, however, that notwithstanding
the availability of such other indemnification and reimbursement, Indemnitee may
claim indemnification and advancement of Expenses pursuant to this Agreement by
assigning to the Corporation, at its request, Indemnitee’s claims under such
insurance to the extent Indemnitee has been paid by the Corporation.

5. Insurance and Funding. The Corporation may purchase and maintain insurance to
protect itself and/or Indemnitee against any Expenses and Liabilities in
connection with any Proceeding to the fullest extent permitted by applicable
law. If the Corporation purchases or maintains insurance as set forth in the
preceding sentence for any of its directors, officers or fiduciaries, the
Corporation shall ensure that such insurance coverage applies to Indemnitee to
the same extent that it does to the then-current directors, officers and
fiduciaries of the Corporation after Indemnitee has ceased to be a director,
officer or fiduciary of the Corporation. The Corporation may create a trust
fund, grant an interest or use other means (including, without limitation, a
letter of credit) to ensure the payment of such amounts as may be necessary to
effect indemnification or advancement of Expenses as provided in this Agreement.
However, the right of Indemnitee to recover Expenses and Liabilities hereunder
shall not be limited to the proceeds of such insurance or any other means to
ensure payment.”

6. Procedure for Determination of Entitlement to Indemnification.

(a) Whenever Indemnitee believes that he is entitled to indemnification pursuant
to this Agreement, Indemnitee shall submit a written request for

 

- 3 -



--------------------------------------------------------------------------------

indemnification to the Corporation. Any request for indemnification shall
include sufficient documentation or information reasonably available to
Indemnitee to support his claim for indemnification. Indemnitee shall submit his
claim for indemnification within a reasonable time not to exceed three years
after any judgment, order, settlement, dismissal, arbitration award, conviction,
acceptance of a plea of nolo contendere or its equivalent, final determination
or other disposition or partial disposition of any Proceeding, whichever is the
later date for which Indemnitee requests indemnification. The President or the
Secretary or other appropriate officer of the Corporation shall, promptly upon
receipt of Indemnitee’s request for indemnification, advise the Board of
Directors of the Corporation in writing that Indemnitee has made such request.
Determination of Indemnitee’s entitlement to indemnification shall be made not
later than sixty (60) days after the Corporation’s receipt of his written
request for such indemnification; if no determination has been made in such
60-day period, the Corporation shall be deemed to have approved the request.

(b) The Indemnitee shall be entitled to select the forum in which Indemnitee’s
request for indemnification will be heard, which selection shall be included in
the written request for indemnification required in Section 6(a). The forum
shall be any one of the following:

(i) The Disinterested Directors who are members of the Board of Directors of the
Corporation; or

(ii) A panel of three arbitrators, one selected by the Corporation, another by
Indemnitee and the third by the first two arbitrators selected. If for any
reason three arbitrators are not selected within thirty (30) days after the
appointment of the first arbitrator, then selection of additional arbitrators
shall be made by the American Arbitration Association. If any arbitrator resigns
or is unable to serve in such capacity for any reason, the American Arbitration
Association shall select such arbitrator’s replacement. The arbitration shall be
conducted pursuant to the commercial arbitration rules of the American
Arbitration Association now in effect.

If Indemnitee fails to make such designation, his claim shall be determined by
the Supreme Court of the State of New York, County of New York, which shall
apply Delaware Law as provided in Section 17 below.

(c) Upon making a request for indemnification, Indemnitee shall be presumed to
be entitled to indemnification under this Agreement and the Corporation shall
have the burden of proof to overcome that presumption in reaching any contrary
determination. The termination of any Proceeding by judgment, order, settlement,
arbitration award or conviction, or upon a plea of nolo contendere or its
equivalent, shall not affect this presumption or, except as provided in
Section 2 or 4 hereof, establish a presumption with regard to any factual matter
relevant to determining Indemnitee’s rights to indemnification hereunder.

(d) Upon making a request for indemnification with respect to any Proceeding, or
any claim, issue or matter therein, which under this Agreement or applicable
Delaware law requires a determination of Indemnitee’s good faith, or that
Indemnitee’s action did not constitute gross negligence, Indemnitee shall be
presumed to have acted in good faith

 

- 4 -



--------------------------------------------------------------------------------

and/or without gross negligence, and the Corporation shall have the burden of
proof to overcome that presumption in reaching any contrary determination, if
the Indemnitee’s action is based on the records or books of account, including
financial statements, of the Corporation and/or any Related Entity, or on
information supplied to the Indemnitee by the officers of the Corporation and/or
any Related Entity in the course of their duties, or on information or records
given or reports made to the Corporation and/or any Related Entity by an
independent certified public accountant or by an appraiser or other expert
selected with reasonable care by the Corporation and/or Related Entity. The
provisions of this Section 6(d) shall not be deemed to be exclusive or to limit
in any way the other circumstances in which the Indemnitee may be deemed to have
acted in good faith and/or without gross negligence.

7. Fees and Expenses of Forum. The Corporation shall pay the reasonable fees and
expenses in connection with the forum selected to determine Indemnitee’s
entitlement to indemnification pursuant to Section 6 of this Agreement. If a
panel of three arbitrators is retained to make such a determination, the
Corporation shall fully indemnify such panel of arbitrators against any and all
expenses and losses incurred by any of them arising out of or relating to this
Agreement or their engagement pursuant hereto, except with respect to expenses
and losses resulting from the gross negligence or willful misconduct of such
persons. If a determination pursuant to Section 6 hereof is made that Indemnitee
is entitled to indemnification, the Corporation shall pay the Expenses of
Indemnitee incurred in connection with any Proceeding to determine his
entitlement to such indemnification.

8. Remedies of Indemnitee.

(a) In the event that (i) a determination pursuant to Section 6 hereof is made
that Indemnitee is not entitled to indemnification, (ii) advances of Expenses
are not timely made pursuant to this Agreement, (iii) payment is not timely made
following a determination of entitlement to indemnification pursuant to this
Agreement, or (iv) Indemnitee otherwise seeks enforcement of this Agreement,
Indemnitee shall be entitled to a final adjudication in any court of competent
jurisdiction of his rights. The Corporation shall not oppose Indemnitee’s right
to seek any such adjudication. In any such proceeding Indemnitee shall be
presumed to be entitled to indemnification under this Agreement and the
Corporation shall have the burden of proof to overcome that presumption.

(b) In the event that a determination that Indemnitee is not entitled to
indemnification, in whole or in part, has been made pursuant to Section 6
hereof, the decision in the judicial proceeding provided in paragraph (a) of
this Section 8 shall be made de novo and Indemnitee shall not be prejudiced by
reason of a determination that he is not entitled to indemnification.

(c) If a determination that Indemnitee is entitled to indemnification has been
made pursuant to Section 6 hereof or otherwise pursuant to the terms of this
Agreement, the Corporation shall be bound by such determination in the absence
of (i) a misrepresentation of a material fact by Indemnitee or (ii) a specific
finding (which has become final) by a court of competent jurisdiction that all
or any part of such indemnification is expressly prohibited by Delaware law.

 

- 5 -



--------------------------------------------------------------------------------

(d) In any court proceeding pursuant to this Section 8, the Corporation shall be
precluded from asserting that the procedures and presumptions of this Agreement
are not valid, binding and enforceable. The Corporation shall stipulate in any
such court that the Corporation is bound by all the provisions of this Agreement
and is precluded from making any assertion to the contrary.

9. Modification, Waiver, Termination and Cancellation. No supplement,
modification, termination, cancellation or amendment of this Agreement shall be
binding unless executed in writing by both of the parties hereto. However, no
such supplement, modification, termination, cancellation or amendment shall be
effective as to any action or omission of Indemnitee occurring prior to the
effective date of such supplement, modification, termination, cancellation or
amendment. No waiver of any of the provisions of this Agreement shall be deemed
or shall constitute a waiver of any other provisions hereof (whether or not
similar), nor shall such waiver constitute a continuing waiver.

10. Notice by Indemnitee and Defense of Claim. Indemnitee shall promptly notify
the Corporation in writing upon being served with any summons, citation,
subpoena, complaint, indictment, information or other document relating to any
matter, whether civil, criminal, administrative or investigative, but the
omission so to notify the Corporation will not relieve the Corporation from any
liability which it may have to Indemnitee under this Agreement if such omission
does not prejudice the Corporation’s rights; nor will such omission relieve the
Corporation from any liability which it may have to Indemnitee otherwise than
under this Agreement. If such omission does prejudice the Corporation’s rights,
the Corporation will be relieved from liability under this Agreement only to the
extent of such prejudice. With respect to any Proceeding as to which Indemnitee
notifies the Corporation of the commencement thereof:

(a) The Corporation will be entitled to participate therein at its own expense;
and

(b) The Corporation jointly with any other indemnifying party similarly notified
will be entitled to assume the defense thereof, with counsel reasonably
satisfactory to Indemnitee; provided, however, that the Corporation shall not be
entitled to assume the defense of any Proceeding if there has been a Change of
Control or if Indemnitee shall have reasonably concluded that there may be a
conflict of interest between the Corporation and Indemnitee with respect to such
Proceeding. After notice from the Corporation to Indemnitee of its election to
assume the defense thereof, except as provided below the Corporation will not be
liable to Indemnitee under this Agreement for any fees and expenses of counsel
subsequently incurred by Indemnitee in connection with the defense thereof,
other than reasonable costs of investigation or as otherwise provided below.
Indemnitee shall have the right to employ its own counsel in such Proceeding but
the fees and expenses of such counsel incurred after notice from the Corporation
of its assumption of the defense thereof shall be at the expense of Indemnitee
unless:

(i) The employment of counsel by Indemnitee has been authorized by the
Corporation;

 

- 6 -



--------------------------------------------------------------------------------

(ii) Indemnitee shall have reasonably concluded the counsel engaged by the
Corporation may not adequately represent Indemnitee; or

(iii) The Corporation shall not in fact have employed counsel to assume the
defense in such Proceeding or shall not in fact have assumed such defense and be
acting in connection therewith with reasonable diligence;

in each of which cases the fees and expenses of such counsel shall be at the
expense of the Corporation.

(c) The Corporation shall not settle any Proceeding in any manner which would
subject Indemnitee to a penalty or cost without Indemnitee’s written consent;
provided, however, that Indemnitee will not unreasonably withhold his consent to
any proposed settlement.

11. Notices. All notices, requests, demands and other communications hereunder
shall be in writing and shall be deemed to have been duly given if delivered
personally or by overnight courier such as Federal Express, or sent by certified
or registered mail with postage prepaid, addressed as follows:

(a) If to Indemnitee, to:

(b) If to the Corporation, to:

MDRNA, Inc.

3830 Monte Villa Parkway

Bothell, WA 98021

Attn: Chief Executive Officer

or to such other address as may have been furnished to Indemnitee by the
Corporation or to the Corporation by Indemnitee, as the case may be. Notices
given as set forth herein shall be conclusively deemed to have been received by
the party to whom addressed upon receipt, if delivered personally or by
overnight courier, and three business days after the same is deposited in the
United States mail if sent by certified or registered mail.

12. Nonexclusivity. The rights of Indemnitee hereunder shall not be deemed
exclusive of any other rights to which Indemnitee may now or in the future be
entitled under the Delaware General Corporation Law, the Certificate of
Incorporation or By-Laws of the Corporation, or any agreements, vote of
shareholders, resolution of the Board of Directors, or otherwise.

13. Indemnitee’s Individual Capacity. Indemnitee agrees to serve as director,
officer or fiduciary of the Corporation and/or any Related Entity solely in his
individual capacity and not in any capacity as a director, officer, member,
partner, employee, trustee or

 

- 7 -



--------------------------------------------------------------------------------

other representative of any Other Entity. The Corporation shall indemnify any
such Other Entity against Expenses and Liabilities paid or incurred by such
Other Entity in connection with any Proceeding (whether instituted by the
Corporation or any other person or entity) associated with Indemnitee’s being a
director, officer or fiduciary of the Corporation or any Related Entity, and
whether or not such Expenses or Liabilities arise from the gross negligence or
willful misconduct of Indemnitee; provided, however, that the foregoing shall
not limit any right of action the Corporation may have against Indemnitee, for
contribution or otherwise, with respect to such Proceeding.

14. Certain Definitions.

(a) “Board of Directors” shall mean the board of directors of the Corporation.

(b) “Change in Control” shall be deemed to have occurred if, after the date of
this Agreement:

(i) any “person” (as such term is used in Sections 13(d) and 14(d) of the
Securities Exchange Act of 1934, as amended), other than a trustee or other
fiduciary holding securities under an employee benefits plan of the Corporation
or a corporation owned directly or indirectly by the shareholders of the
Corporation in substantially the same proportions as their ownership of stock of
the Corporation, hereafter becomes the “beneficial owner” (as defined in Rule
13d-3 under said Act), directly or indirectly, of securities of the Corporation
representing twenty percent (20%) or more of the total voting power represented
by such Corporation’s then outstanding voting securities; or

(ii) the shareholders of the Corporation approve a merger or consolidation of
the Corporation with any other corporation, other than a merger or consolidation
which would result in the voting securities of the Corporation outstanding
immediately prior thereto continuing to represent (either by remaining
outstanding or by being converted into voting securities of the surviving
entity) at least eighty percent (80%) of the total voting power represented by
the voting securities of the Corporation or such surviving entity outstanding
immediately after such merger or consolidation, or the shareholders of the
Corporation approve a plan of complete liquidation of the Corporation or an
agreement for the sale or disposition by the Corporation of all or substantially
all the Corporation’s assets; or

(iii) the composition of the Board of Directors at any time during any
consecutive twenty-four (24) month period changes such that the Continuing
Directors cease for any reason to constitute at least a seventy-five percent
(75%) majority of the Board of Directors of the Corporation.

(c) “Continuing Directors” shall mean those members of the Board of Directors
who either (i) were directors at the beginning of any consecutive 24-month
period, or (ii) were elected by, or on the nomination or recommendation of, at
least a seventy-five percent (75%) majority of the directors who were directors
at the beginning of such consecutive 24-month period.

 

- 8 -



--------------------------------------------------------------------------------

(d) “Disinterested Director” shall mean a director of the Corporation who is not
or was not a party to the Proceeding in respect of which indemnification is
being sought by Indemnitee.

(e) “Expenses” shall include all direct and indirect costs (including, without
limitation, attorneys’ fees, retainers, court costs, transcripts, fees of
experts, witness fees, travel expenses, duplicating costs, printing and binding
costs, telephone charges, postage, delivery service fees, all other
disbursements or out-of-pocket expenses and reasonable compensation for time
spent by Indemnitee for which he is otherwise not compensated by the
Corporation) actually and reasonably incurred in connection with a Proceeding or
establishing or enforcing a right to indemnification under this Agreement,
applicable law or otherwise; provided, however, that “Expenses” shall not
include any Liabilities.

(f) “Final Adverse Determination” shall mean that a determination that
Indemnitee is not entitled to indemnification shall have been made pursuant to
Section 6 hereof and either (i) a final adjudication in a court of competent
jurisdiction pursuant to Section 8(a) hereof shall have denied Indemnitee’s
right to indemnification hereunder, or (ii) Indemnitee shall have failed to file
a complaint in a court of competent jurisdiction pursuant to Section 8(a) for a
period of one hundred twenty (120) days after the determination made pursuant to
Section 6 hereof.

(g) “Indemnification Period” shall mean the period of time during which
Indemnitee shall continue to serve as a director, officer or fiduciary of the
Corporation or any Related Entity, and thereafter so long as Indemnitee shall be
subject to any possible Proceeding arising out of acts or omissions of
Indemnitee as a director, officer or fiduciary of the Corporation.

(h) “Independent Legal Counsel” shall mean a law firm or a member of a law firm
selected by the Corporation and approved by Indemnitee (which approval shall not
be unreasonably withheld) or, if there has been a Change in Control, selected by
Indemnitee and approved by the Corporation (which approval shall not be
unreasonably withheld) and that neither is presently nor in the past five years
has been retained to represent: (i) either the Corporation or any of its
subsidiaries or affiliates, or Indemnitee or any corporation as to which
Indemnitee was or is a director, officer, employee or agent, or any subsidiary
or affiliate of such a corporation, in any material matter, or (ii) any other
party to the Proceeding giving rise to a claim for indemnification hereunder.
Notwithstanding the foregoing, the term “Independent Legal Counsel” shall not
include any person who, under the applicable standards of professional conduct
then prevailing, would have a conflict of interest in representing the
Corporation or Indemnitee in an action to determine Indemnitee’s right to
indemnification under this Agreement.

(i) “Liabilities” shall mean liabilities of any type whatsoever, including, but
not limited to, any judgments, fines, ERISA excise taxes and penalties,
penalties and amounts paid in settlement (including all interest assessments and
other charges paid or

 

- 9 -



--------------------------------------------------------------------------------

payable in connection with or in respect of such judgments, fines, taxes,
penalties or amounts paid in settlement) paid or incurred in connection with any
Proceeding.

(j) “Other Entity” shall mean any corporation, partnership, association, joint
venture, business trust, trust, employee benefit plan or other organization or
entity, other than the Corporation.

(k) “Proceeding” shall mean any threatened, pending or completed action, claim,
suit, arbitration, alternate dispute resolution mechanism, investigation,
administrative hearing or any other proceeding whether civil, criminal,
administrative or investigative, including any appeal therefrom.

(l) “Related Entity” shall mean any Other Entity which the Indemnitee at any
time serves as director, officer or fiduciary upon the express written request
of the Corporation.

15. Binding Effect, Duration and Scope of Agreement. This Agreement shall be
binding upon and inure to the benefit of and be enforceable by the parties
hereto and their respective successors and assigns (including any direct or
indirect successor by purchase, merger, consolidation or otherwise to all or
substantially all of the business or assets of the Corporation), spouses, heirs
and personal and legal representatives. This Agreement shall continue in effect
during the Indemnification Period, regardless of whether Indemnitee continues to
serve as a director, officer or fiduciary.

16. Severability. If any provision or provisions of this Agreement or any
portion thereof shall be held to be invalid, illegal or unenforceable for any
reason whatsoever:

(a) the validity, legality and enforceability of the remaining provisions of
this Agreement shall not in any way be affected or impaired thereby; and

(b) to the fullest extent legally possible, the provisions of this Agreement
shall be construed so as to give effect to the intent of any provision held
invalid, illegal or unenforceable.

17. Governing Law and Interpretation of Agreement. This Agreement shall be
governed by and construed and enforced in accordance with the laws of the State
of Delaware, as applied to contracts between Delaware residents entered into and
to be performed entirely within Delaware. If the laws of the State of Delaware
are hereafter amended to permit the Corporation to provide broader
indemnification rights than said laws permitted the Corporation to provide prior
to such amendment, the rights of indemnification and advancement of expenses
conferred by this Agreement shall automatically be broadened to the fullest
extent permitted by the laws of the State of Delaware, as so amended.

18. Consent to Jurisdiction. Except as otherwise specifically set forth herein,
the Corporation and Indemnitee irrevocably consent to the jurisdiction of the
courts of the State of Delaware for all purposes in connection with any action
or proceeding which arises out of or relates to this Agreement.

 

- 10 -



--------------------------------------------------------------------------------

19. Attorneys’ Fees. If Indemnitee shall bring any action or proceeding against
the Corporation seeking enforcement of this Agreement or to recover damages for
breach of this Agreement, he shall be entitled to receive from the Corporation
all Expenses incurred in connection therewith in the event that he is the
prevailing party.

20. Entire Agreement. This Agreement represents the entire agreement between the
parties hereto, and there are no other agreements, contracts or understandings
between the parties hereto with respect to the subject matter of this Agreement,
except as specifically referred to herein or as provided in Section 12 hereof.

21. Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall for all purposes be deemed to be an original but all of
which together shall constitute one and the same Agreement.

IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the day
and year first written above.

 

CORPORATION

MDRNA, INC.

By:

 

 

Name:

  J. Michael French

Title:

  President and Chief Executive Officer

INDEMNITEE

 

 

- 11 -